DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on December 18, 2020 and Response to Restriction Requirement filed September 22, 2022. Claims 13-15 stand withdrawn. Claims 16-26 stand canceled. 
Election/Restrictions
Applicants’ election of Group I, Claims 1-12 in the reply filed on September 22, 2022 is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 1893.03(d)). Claims 13-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because Figures 30a-c are black and not clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification/Information Disclosure Statement
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The submitted Information Disclosure Statements (IDSs) do not include all references cited in the specification. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed July 22, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but not all the information referred to therein has been considered.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claims 1-8 each further limit the weight of bismuth, tin and antimony, respectively. To improve clarity of the claims, replacement of “by weight bismuth” with -by weight of the bismuth-, “by weight tin” with -by weight of the tin- and “by weight antimony” with -by weight of the antimony-, respectively, is required. 
Claims 2-8 each recite “An alloy composition according to claim…”. To improve clarity of the claims, replacement of this limitation with -The alloy composition according to claim…- is required. 
Further, Claims 2-8 each recite “about” in one or more instances, respectively. The numerical values that fall within the term “about” are not clearly defined in the specification. As such, deletion of “about” is required. 
Appropriate correction is required. Claims 2-12 are also objected to for being dependent on Claims 1, 6 & 7, respectively. 
Claim 9 recites “an alloy of Claim 1”. To improve clarity of the claim, replacement of this limitation with -the alloy composition of Claim 1- is required. Appropriate correction is required. Claims 10 & 11 are also objected to for being dependent on Claim 9. 
Claims 10 & 11 each recite “A plug according to Claim…”. To improve clarity of the claims, replacement of this limitation with -The plug according to Claim…- is required. Appropriate correction is required. Claim 11 is also objected to for being dependent on Claim 10. 
Claim 12 recites the limitation “comprising the alloy of claim 1”. To improve clarity of the claims, replacement of this limitation with -comprising the alloy composition of claim 1- is required. 
Further, Claim 12 recites “and then allowed to solidify”. To improve clarity of the claim, replacement of this limitation with language such as -and the molten alloy is then allowed to solidify- is recommended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…comprising at least 50% by weight bismuth, 30 to 35% by weight tin, and 1.8 to 2.5% by weight antimony”. The weight ranges as recited are unclear in combination. As non-limiting examples, (i) when the composition comprises 100% bismuth, it is unclear whether or not the tin and antimony are required; (ii) when the composition comprises 70% bismuth, the minimum amount of tin is 30%; in which case, it is unclear whether or not the antimony is required; (iii) when the composition comprises bismuth at 80%, it is unclear how tin is present at a minimum of 30%, and further unclear how much, and if, antimony is required. As a result, subsequently claimed weight ranges in Claims 2-8 are also unclear. The recitation “at least about 60% by weight of bismuth” is unclear for the same reasons. Appropriate correction and/or clarification is required. Claims 2-12 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claim 11 recites “an oil or petrochemical well”. Petrochemicals are generally considered products obtained from the refining or processing of petroleum. As such, it is unclear what a “petrochemical well” is. If this refers to a petroleum well, it is unclear how this differs from an oil well. Appropriate correction and/or clarification is required. 
Claim 12 recites the limitation “a molten alloy of Claim 1”; which is unclear as Claim 1 does not provide for a molten alloy. Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marya (US 2019/0144975).
With respect to Claim 1, Marya discloses an alloy composition of bismuth, tin, and antimony (Marya: Sections [0005]-[0008]). Marya further teaches (i) one or more embodiments with weight ranges for bismuth and antimony that fall within or encompass the respective ranges as instantly claimed (Marya: Sections [0005]-[0008]); and (ii) one or more embodiments with a combined weight of bismuth and tin of at least 90 wt % (Marya: Section [0010]), which allows for the selection of bismuth and tin within the respective weight ranges as instantly claimed. Marya further teaches preparing the alloy to have desired properties (Marya: Sections [0009] & [0016]-[0024]). 
As such, although the reference fails to explicitly limit the weight ranges of bismuth, tin and antimony to the ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide/prepare the alloy as desired with suitable amounts of bismuth, tin and antimony insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the desired alloy properties, one of ordinary skill would recognize the optimal amounts of bismuth, tin and antimony to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for providing alloys comprising bismuth, tin and antimony, and a finite number of identified, predictable solutions including tailoring the amounts of the alloy components for desired properties, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Marya, one of ordinary skill in the art could have pursued desired weights of the alloy components, i.e. bismuth, tin and antimony, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claims 2-8, Marya teaches the alloy composition as provided above with respect to Claim 1. Marya further teaches the respective amounts of bismuth, tin and antimony for reasons as set forth above with respect to Claim 1. 
With respect to Claims 9-11, Marya teaches the alloy composition as provided above with respect to Claim 1, and further discloses a plug as respectively claimed (Marya: Sections [0002]-[0008], [0026] & [0027]). 
With respect to Claim 12, Marya teaches the alloy composition as provided above with respect to Claim 1, and further discloses a method of forming a plug in a well comprising the alloy of claim 1, wherein a length of the well is filled with a molten alloy of claim 1 and then allowed to solidify (Marya: Sections [0002]-[0008], [0026] & [0027]).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Michl et al. (US 4,236,922).
With respect to Claim 1, Michl discloses an alloy composition of bismuth, tin, and antimony, and further teaches a weight range of bismuth that overlaps with the range as instantly claimed, and weight ranges of tin and antimony that encompass the respective ranges as instantly claimed (Michl: Col. 2, Ln. 24-35). Michl further teaches preparing the alloy to have desired properties, and also discusses the benefits of the different components (Michl: Col. 2, Ln. 60 through Col. 3, Ln. 20). 
As such, although the reference fails to explicitly limit the weight ranges of bismuth, tin and antimony to the ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide/prepare the alloy as desired with suitable amounts of bismuth, tin and antimony insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the desired alloy properties, one of ordinary skill would recognize the optimal amounts of bismuth, tin and antimony to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for providing alloys comprising bismuth, tin and antimony, and a finite number of identified, predictable solutions including tailoring the amounts of the alloy components for desired properties, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Michl, one of ordinary skill in the art could have pursued desired weights of the alloy components, i.e. bismuth, tin and antimony, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claims 2-8, Michl teaches the alloy composition as provided above with respect to Claim 1. Michl further teaches the respective amounts of bismuth, tin and antimony for reasons as set forth above with respect to Claim 1. 
With respect to Claim 9, Michl teaches the alloy composition as provided above with respect to Claim 1, and further discloses a plug comprising an alloy of claim 1 (Michl: Col. 5, Ln. 35-55). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosma et al. (US 2007/0137826) discloses an alloy composition comprising Bismuth, Tin and Antimony used in plugging applications in wells.
McIsaac et al. (2012/0055586) discloses an alloy composition comprising Bismuth, Tin and Antimony.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674